Citation Nr: 1721226	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-33 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1966 to February 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for sleep apnea, kidney stones, posttraumatic stress disorder (PTSD), hypertension and erectile dysfunction.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for sleep apnea; kidney stones; a psychiatric disorder, to include PTSD; hypertension and erectile dysfunction were previously before the Board in February 2016.  The sleep apnea, kidney stones, and psychiatric disorder claims were dismissed based on the Veteran's withdrawal of those appeals during his November 2015 Board hearing.  The claims of entitlement to service connection for erectile dysfunction and hypertension were remanded for additional development.  Unfortunately, as there has not been substantial compliance with the remand directives, the issue of entitlement to service connection for hypertension is again REMANDED to the Agency of Original Jurisdiction (AOJ).  

In January 2016, the Veteran submitted a claim to reopen the issues of entitlement to service connection for sleep apnea and an acquired psychiatric disability.  See VA Form 21-526EZ.  These matters have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The Appeals Management Center (AMC) awarded service connection for erectile dysfunction as part of the Veteran's service-connected type II diabetes mellitus, as well as special monthly compensation based on loss of use of a creative organ in a July 2016 rating decision.  See July 2016 rating decision and code sheet.  As the Veteran's appeal regarding service connection for erectile dysfunction has been satisfied in full, this appeal is rendered moot and will not be discussed.

In July 2016, the AMC included the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus on the Supplemental Statement of the Case (SSOC), which also addressed the Veteran's entitlement to secondary service connection for hypertension.  The above-cited July 2016 AMC rating decision also addressed the Veteran's entitlement to an increased rating for diabetes.  The Board finds that this is not a situation in which it must accept jurisdiction over the increased rating claim erroneously listed on the SSOC, as there was no Notice of Disagreement in response to the July 2016 rating decision awarding service connection for that benefit, which is a jurisdictional bar to the Board accepting jurisdiction over that matter.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Should the Veteran with to appeal the Veteran's July 2016 rating decision, he is encouraged to file a Notice of Disagreement within the remained of the appeal period.


REMAND

The Board apologizes for the delay, but additional development is required to ensure compliance with prior remand directives.

Pursuant to the February 2016 Board remand, the May 2016 VA examiner opined that it is not likely that the Veteran's hypertension was either caused or aggravated by his service-connected disabilities, to include diabetes mellitus, type II.  Regarding causation, the examiner indicated that hypertension and type II diabetes mellitus "frequently coexist probably due to underlying risk factors they have in common," but that "the fact that diabetes and hypertension commonly coexist does not establish a cause and effect relationship."  Further, the examiner stated that "the vast majority of hypertension, both in diabetics and non-diabetics is essential hypertension, meaning there is no specific underlying causal condition."  Regarding aggravation, the examiner merely stated that the rationale to support his opinion against causation is also applicable for aggravation.  The Board finds that the examiner did not provide a sufficient rationale regarding whether hypertension was aggravated by diabetes mellitus.  Further, the examination report contains contradictory findings.  Specifically, although the examiner opined that it is not likely that his hypertension was caused by diabetes, the examiner contrarily noted that "the National Institute of Health (NIH) states that diabetic nephropathy, which usually occurs after 15 years of diabetes appears to be an important cause of hypertension.  Veteran is diagnosed with hypertension and diabetes mellitus and does have diabetic nephropathy."  Because the examiner's opinion is inadequate, an addendum opinion is necessary.  Outstanding VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  Then obtain an addendum opinion from the May 2016 VA examiner, or another physician, if unavailable.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  The examiner is requested to address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused his hypertension?  Please provide a robust rationale for your conclusion.  Should you determine that there is no such relationship, please explain this conclusion in light of the following statement in support of such a relationship in the May 2016 VA opinion: "The National Institute of Health (NIH) states that diabetic nephropathy, which usually occurs after 15 years of diabetes appears to be an important cause of hypertension.  Veteran is diagnosed with hypertension and diabetes mellitus and does have diabetic nephropathy."  In other words, please explain how diabetes cannot cause hypertension, when the 2016 opinion notes that the Veteran has diabetic nephropathy and medical literature indicates that diabetic nephropathy causes hypertension.  Please also address the medical literature referenced in the April 2017 Appellant's Brief.

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus has aggravated (worsened) his hypertension?  (b) Please provide a robust rationale for your conclusion.  Merely stating "see above" in terms of the opinion rendered in response to question (a) will not suffice.  Please also address the medical literature referenced in the April 2017 Appellant's Brief.

3.  Then, after taking any additional development deemed warranted, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




